                      Case 2:15-cv-00612-RBL Document 163 Filed 01/30/20 Page 1 of 3
WAWD • Applicat ion for Leave to Appear Pro Hae Vice (Revised 1/ 24/ 2020)




                                                    United States District Court
                                                   Western District of Washington




CHERYL KATER and SUZIE KELLY,
individually and on behalf of all others
                                                                             Case Number:   j2: 15-cv-00612-RBL
similarly situated,
 Pl ai ntiff(s)                                                              APP LICATION FOR LEAVE TO APPEAR
                                                                             PRO HAC VICE
 V.

CHURCHILL DOWNS , INC. , a Kentucky
corporation, and BIG FISH GAMES, INC. , a
Washington corporation ,
 Defenda nt(s)


Pursuant to LCR 83. l(d) of the United States Di strict Court for the We stern District of Washingt on,

_A_s
   _h_l_
       e_y_M_._S_i_m_o_n_s_e_n
                             ____ hereby ap plies for permission to appear and participate as
counsel in th e above entitl ed action on behalf of the following party or parties:
 BIG FISH GAMES, INC., a Washington corporation



Th e particular need for my appearance and participation is:
based upon Big Fish Games' retention of Covington to represent it in this matter in light of our
familiarity with the company and the issues presented.



1,._A_s_h_l_e_y_ M
                 _ ._S_i_m
                         _ o_n
                             _s_e_n____ understand t hat I am charged with knowing and complyi ng with
all applicable local ru les;

I have not been disbarred or formally censured by a court of record or by a st ate bar associat ion; and t here are
not discipl inary proceedi ngs aga inst me.

I dec lare und er penalty of perjury that th e foregoing is true and co rrect .


                                                                                            Ashley M. Simonsen
Date:   01/29/2020                                               Signature of Applicant: s/ _ _ _ _ _ _ _ _ _ _ _ __



           U.S. District Court - Pro Hae Vice Application                                                         Page 3
           Revised January 14, 2020
                     Case 2:15-cv-00612-RBL Document 163 Filed 01/30/20 Page 2 of 3
WAWD - Application for Leave to Appear Pro Hae Vice (Revised 1/24/2020)




 Pro Hae Vice Attorney

Applicant'sName:                          Ashley             M.      Simonsen

Law FirmName:                             Covington                   &    Burling LLP

Street Address 1:                         1999 Avenue of the Stars, Suite                           3500
Address Line 2:

City:Los Angeles                                                  State:CA           Zip: _9_0_0_6_7____ _
  PhoneNumber w/AreaCode (424) 332-4782 Bar#                                        275203          -----
                                                                                             State CA
. Primary E-mail Address: asimonsen@cov.com
(Primary E-Mail address must be for the Pro Hae attorney and not any subordinate or staff member)

Secondary E-mailAddress:              ----------------------

                                               STATEMENT OF LOCAL COUNSEL
I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Ashley M. Simonsen                                       is unable to be present upon any date
assigned by the court.
Date:01       /29/2020                                          Mark S. Parris
                              Signature of Local Counsel: s/ -------------

Local Counsel'sName:                      Mark Steven Parris

Law Firm Name:                            Orrick Herrington                     &   Sutcliffe LLP

StreetAddress 1:                         701 5th Ave Ste 5600

Address Line 2:

City:Seattle                                                      State:   WA       Zip: 98104-7045
PhoneNumber w/AreaCode                     (206) 839-4320                    Bar#   13870




               U.S. District Court - Pro Hae Vice Application                                           Page4
               Revised January 14, 2020
                      Case 2:15-cv-00612-RBL Document 163 Filed 01/30/20 Page 3 of 3
WAWD · Appl ication for Leave to Appear Pro Hae Vice (Revised 1/24/2020)




                                            Electronic Case Filing Agreement




     By submitting this form, the undersigned understands and agrees to the following:

   1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
      notices.

   2. Th e PACER password combined with your login, serves as your sig natu re under Fede ral Rule of Civil
      Procedure 11 and S(d)(3)(C) . Therefore, you are responsible for protecting and securing this password
      against unauthorized use.

   3. If you have any reason to suspect that your password has been compromised in any way, you are
      responsible for immediately notifying the court. Court staff will assess the risk an d advise accordingly.

   4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
      receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
      S(b){2){C), except with regard to service of a complaint and summons. This provision does include
      electronic notice of the entry of an order or judgment.

   5. You will continue to access court information via the Western District of Washington's internet site or
      through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
      login and password, will be required to electronically file. You can register for PACER access at their web
      site: www.pacer.gov.

   6. By completion of th is registration, the undersigned agrees to abide by the rules and regulations in the
      most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
      changes or additions that may be made to such administrative procedures in the future.


                        1/29/2020                                     Ashley M. Simonsen
     Date Signed _ _ _ _ _ _ _Signature                          $/
                                                                      {Pro Hae Vice applicant name)




          U.S. District Court - Pro Hae Vice Application                                              Page 5
          Revis ed January 14, 2020
